Title: To Thomas Jefferson from William Heath, 27 November 1804
From: Heath, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Massachusetts, Roxbury Novemr. 27th. 1804
                  
                  Deeply impressed with a sense of the invalueable rights of equal liberty, as the unalienable gift of Heaven to man,—I early enrolled myself their votary, and as far as was in my power commenced their defender,—When the invaded rights of the American colonists beat loud to arms, I was among the first to obey the call, and sacrificed nearly eight years of the prime of my life in the field, and until peace took place,—hence the acknowledgment of the sovereignty, Independance and peace of the United States, was to me Joy inexpressible,—When the Federal Government was established on principals the freest, best calculated for durability, and the best of any Government which has as yet been seen in the world—I felt an anxious solicitude for it’s correct administration in order to ensure those great and important purposes for which this form was preferred and adopted,—between that period and this time, I have not been inattentive to what has taken place, and my fears have been alarmed, and my satisfaction enhanced, as I conceived the administrations to be fortunate, or unfortunate, in their choice and adoption of measures, evidently calculated to promote, or retard, the public prosperity—When a majority of the public voice called you to the presidency of the United States, I lamented that this my native State, (and for four generations which have passed the residence of my progenitors) was prevented by the mode of the appointment of Electors from giving a Single Republican vote—When if the Electors had been chosen by districts, the undeviateing Citizens of the County of Norfolk, would assuredly have given one and several other counties would have done the same But although deprived of this at that time, I could not but address you on the auspicious event of the Election by a majority of the United States, and felicitate my Country on the well grounded assurance of the public advantages which would result therefrom.—Our Country have realized them,—And happy I am, that the free Electors of the populous, oppulent, and martial commonwealth of Massachusetts, by general ticket and a handsome majority, have now expressed their sentiments by the designation and Election of Electors, who they knew would not abuse the confidence which they reposed in them to give a Unanimous republican vote,—and that you were their only object, for myself, I shall alwaies rank this oppertunity (in obedience to their intention, and an ardent wish of my own heart) the most esteemed and fortunate of my life, Permit me to congratulate you as well as my Country on this occasion, an event which exhibits the evidence of an increasing Union in Republican principals,—a mark of approbation of the past,—and a full Confidence in the wisdom and integrity of your future Conduct, may Heaven continue to Counsel, guide and prosper you, in all your public measures, give you health and length of days, and finally crown you with the reward of the faithful. 
                  I have the honor to be with the most profound respect Sir your most humble Servant
                  
                     W Heath 
                     
                  
               